DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26, 27, 33, 34, 36, 37, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100224070, hereinafter referred to as Patterson, in view of WO2002055182, hereinafter referred to as WO’182, further in view of US5244579, hereinafter referred to as Horner, further in view of US5518624, hereinafter referred to as Filson, further in view of the applicant’s specification.
Referring to claims 26 and 39, Patterson and teaches a ship comprising: an exhaust gas scrubber (applicant’s specification [0001]-[0007] states that US 20100224070 teaches a method and a ship of the type in [0001]-[0003]); and 
a purification unit (applicant’s specification [0001]-[0007]).
Patterson teaches a first connector that connects it to an effluent line from the exhaust gas scrubber (seawater scrubber 112 is directed connected to the purification unit of Patterson in figure 4) and a second connector that connects it to a water distribution circuit of the ship (system 
Patterson does not explicitly teach wherein the purification unit comprises an effluent circuit comprising a circulation pump and at least one membrane filter comprising a semipermeable membrane, the circulation pump being arranged to circulate the effluent to be purified in the effluent circuit by feeding effluent to an inlet end of said membrane filter such that effluent flowing through the membrane filter filters through the semipermeable membrane and exits, purified, from an outlet of said membrane filter and from the effluent circuit while a residue containing impurities is led from a discharge end of said membrane filter back to the circulation pump and from the circulation pump again to the inlet end of said membrane filter.
WO’182 teaches in figures 2-4 a RO (reverse osmosis) system for treating water with a circulation circuit comprising a circulation pump (pump 21) and at least one membrane filter comprising a semipermeable membrane (RO element 15).
Horner teaches in column 1 lines 27-30 using RO membranes is known to be used in systems to produce high purity water.
It would have been obvious to one of ordinary skill at the time of invention to use the RO cleaning system of WO'182 as the purification system of Patterson because of the teachings of Horner. Horner teaches that it is known for RO membranes to be used in systems that produce high purity water, which is what the purification unit of Patterson is doing. 
 	Patterson, WO’182, and Horner do not explicitly teach the filter is a micro or ultra filter and not a RO membrane.
Filson teaches in column 1 line 50 to column 2 line 9 that RO membranes are known to be used ultra water filters and are equivalents to microfilters and ultrafilters.
It would have been obvious to one of ordinary skill at the time of invention to use an ultra filter or microfilter as taught by Filson in the RO membrane system of Patterson, WO’182, and Horner, because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the RO membrane of Patterson, WO’182, and Horner is/are an equivalent of the ultra filter/micro filter of Filson as they are both meant to be used for the making of ultra pure water.

 	Referring to the limitations “adapted to scrub exhaust gases from the ship's combustion engine and to reduce sulphur dioxide emissions,” “for 
 	Referring to the limitations “for scrubbing exhaust gases from the ship's combustion engine and for reducing sulphur dioxide emissions,” “for 
Referring to claim 27, WO’182 teaches the purification unit comprises a feed pump arranged to pump effluent to be purified to the effluent circuit (feed pump 13).
Referring to the limitation “arranged to pump effluent to be purified to the effluent circuit,” WO’182 shows in figures 2-4 the system having the arrangement as described. Since the prior art system has the same structure and arrangement as the claimed invention, it would be capable of performing the same actions.
Referring to claim 33, Patterson teaches measuring means for pH value (applicant’s specification [0001]-[0004]). Patterson teaches in [0005], [0013], and [0033] that it adds a caustic to raise the pH of the discharged 
Referring to the limitation “that determines the pH value of the purified effluent exiting from the outlet of the membrane filter” and “feeds the base to the purified effluent,” this is considered to be intended usage. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 34, Patterson does not explicitly teach a line connecting the outlet of the at least one membrane filter to a water feeding point of the exhaust gas scrubber.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a recycle stream for the water after the cleaning portion with the membrane filters, as Patterson teaches the water being recycled back into the scrubber (see dotted lines between exit stream 128 and inlet stream 128; figure 4), and recycling materials is known in the art.
Referring to the limitation “for feeding the purified effluent back to the exhaust gas scrubber,” this is considered to be intended usage. Claims 
Referring to claim 36, Patterson, WO’182, Horner, and Filson do not explicitly teach the effluent circuit comprises at least two membrane filters.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicate filters, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 37, WO’182 teaches a backwash system for cleaning the semipermeable membrane of the membrane filter of impurity 6Docket No. 3501-1196 Appln. No. 14/368,406 particles (reverse osmosis).
Referring to the limitations “that cleans the semipermeable membrane of the at least one membrane filter of impurity particles,” “the backwash system being arranged to feed a fluid free of impurities in a flow direction of the semipermeable membrane of the membrane filter, which is opposite to the flow direction of the purified effluent,” WO’182 shows in figures 2-4 the system having the arrangement as described. Since the prior art system has the same structure and arrangement as the claimed invention, it would be capable of performing the same actions.
Referring to claim 40, Patterson teaches a third connector that connects the purification unit to a pressurized air circuit of the ship so as to enable pressurized air to be applied to a clean side of said membrane filter. Patterson teaches exhaust gas entering the scrubber in figure 4 which would be upstream from the purification section, meaning that the air of the exhaust gas would be connected to a clean side of the membrane device. With regards to the air being pressurized, the exhaust gas can be considered to be pressurized as there is no indication of what pressure it needs to be at, therefore any pressure the exhaust is at can be considered to be pressurized. 
Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson, in view of WO’182, in view of Horner, in view of Filson, in view of the applicant’s specification, further in view of US7578939, hereinafter referred to as Masten.
Referring to claim 38, Patterson, WO’182, Horner, and Filson do not explicitly teach the membrane filter is a ceramic membrane filter.
Masten teaches in column 1 line 54 to column 4 line 29 that ceramic membrane filters are known for water.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any known filter in the purification In re Leshin, 125 USPQ 416.
Claim 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson, in view of WO’182, in view of Horner, in view of Filson, in view of the applicant’s specification, further in view of US6183646, hereinafter referred to as Williams.
Patterson, WO’182, Horner, and Filson do not explicitly teach the purification unit comprises a coarse filter arranged upstream of the effluent circuit.
Williams teaches in column 4 lines 35-57 a RO membrane with a coarse filter 13 to remove large particles.
It would have been obvious to one of ordinary skill at the time of invention to have modified the Patterson, WO’182, Horner, and Filson purification unit to have a coarse filter for the purification unit as Williams teaches the benefit of having coarse filters to remove larger particles in the liquid, which is solving the same problem as Horner as both are teaching a method of further purifying water.
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson, in view of WO’182, in view of Horner, in view of Filson, in view of the applicant’s specification, further in view of Urmenyi, hereinafter referred to as US20130015137.
Patterson, WO’182, Horner, and Filson do not explicitly teach a turbidity meter for determining turbidity of the purified effluent exiting from the membrane filter.
Urmenyi teaches in [0022] it is well known for pH measurers to be able to measure turbidity as well. 
It would have been obvious to one of ordinary art at the time of invention to have modified the Patterson, WO’182, Horner, and Filson purification unit to have a pH measure as the turbidity measure as Urmenyi teaches that it is known for a system that can measure pH to also measure turbidity, and Patterson teaches that the system can measure pH (applicant’s specification [0001]-[0004]).
Referring to the limitation “that determines turbidity of the purified effluent exiting from the membrane filter,” this is considered intended usage. Since the prior art system has the same structure and arrangement as the claimed invention, it would be capable of performing the same .
Claim 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson, WO’182, in view of Horner, in view of Filson, in view of the applicant’s specification, further in view of US20080044335, hereinafter referred to as Anttila.
Referring to claim 28, Patterson, WO’182, Horner, and Filson do not explicitly teach a cooling apparatus located upstream of the purification unit, and a line for feeding the cooling wash water back to the exhaust gas scrubber.
Anttila teaches in [0031] an analogous device with a cooling apparatus (heat exchanger 18) located upstream of the purification unit (scrubber 1) and a line for feeding the cooled wash water back to the scrubber (line 20).
It would have been obvious to one of ordinary skill at the time of invention to have modified the Patterson, WO’182, Horner, and Filson  combination to have the cooling apparatus and recycle line of Anttila in the purification device of Patterson, WO’182, Horner, and Filson, as Anttila teaches an analogous device with the benefit of recycling materials (scrubbing water).
Referring to the limitation “that cools down wash water coming from the exhaust gas scrubber,” this is considered to be intended usage. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 29, Anttila teaches in figure 2 the cooling apparatus comprises a heat exchanger (heat exchanger 18) with an inlet (sea water 22). 
Referring to the limitation “that receives raw water” and “cool down the wash water with raw water prior to leading the wash water back to the exhaust gas scrubber,” WO’182 shows in figures 2-4 the system having the arrangement as described. Since the prior art system has the same structure and arrangement as the claimed invention, it would be capable of performing the same actions.
Referring to claim 30, Patterson, WO’182, Horner, and Filson do not explicitly teach a feeder.  	Anttila teaches in [0027]-[0031] that a base is added to the wash water before returning it to the scrubber (13 added to 9). 	It would have been obvious to one of ordinary skill at the time of invention to modify the purification device of Patterson, WO’182, Horner, and Filson to have a base added to the wash water as taught by Anttila, as 
Referring to the limitation "that feeds a base to the wash water prior to feeding the wash water back to the exhaust gas scrubber," this is considered to be intended usage. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Response to Arguments
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive.
Applicant argues in pages 8-13 that the additional limitation is not taught by the prior art. The limitation is reproduced below: 
“the effluent flowing through the at least one membrane filter filters through the semipermeable membrane and exists, purified, from an outlet of said at least one membrane filter and from the effluent circuit to a pH monitoring meter configured to determine a pH value of the purified effluent while a controlled controls a base feeder configured to feed a base to adjust the pH value.”
Examiner has addressed this limitation in the rejection above. Specifically Patterson teaches in [0005], [0013], and [0033] the use of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        08/05/2021
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776